Title: To James Madison from Benjamin Rush, 5 December 1801
From: Rush, Benjamin
To: Madison, James


Dear Sir,Philadelphia Decemr 5. 1801.
My second son Richard Rush has long felt a strong desire to visit Europe in the capacity of a private Secretary to a foreign minister. He has been regularly educated to the profession of the law, and has began to do business in our city. His master Mr Lewis, & all his professional brethren speak in high terms of his knowledge and talents. His application to study has been unwearied. In addition to his Attainments in the law, he has laid in a large stock of information in history, and politicks, nor has he neglected those branches of polite literature which are necessary to enable him to communicate his ideas with facility and elegance upon paper. His principles and temper are alike republican, and have been so in times when it was not popular to avow or defend them. His morals are pure, and his manners amiable. In a word, it is not possible for a Son to be more dear to his parents. We do not wish to part with him, even for a year, and we have yeilded with reluctance to his importunities in communicating his wishes to you through the Medium of this letter.
Should an opportunity offer of gratifying my Son’s request, you will much oblige me by mentioning his name to Mr Jefferson. He will probably recollect my presenting him to him in Philadelphia when he was but 17. or 18 years of Age.
The Subject of this letter I hope will be private in any issue of the design of it. Although it is written by a father, it contains no more in favor of his son than has been said an hundred times by his friends. With great regard I am Dr Sir your sincere & unaltered friend
Benjn: Rush
 

   FC (NjP: Rush Family Papers). Docketed by Richard Rush, who added a long note, dated 26 May 1855, on a blank page. RC (dated 8 Dec. 1801) offered for sale in Stan. V. Henkels Catalogue No. 694 (1892), item 115.


   Richard Rush (1780–1859) had graduated from the College of New Jersey in 1797 and was admitted to the Pennsylvania bar in 1800 after studying under William Lewis. Although he did not receive an appointment at this time, he had a long and distinguished public career which began when JM appointed him comptroller of the treasury in 1811. He later served as attorney general and secretary of the treasury as well as minister to England and to France (J. H. Powell, Richard Rush: Republican Diplomat, 1780–1859 [Philadelphia, 1942], pp. 6, 16, 48, 79, 177, 250).

